Title: John Adams to John Quincy Adams, 27 January 1793
From: Adams, John
To: Adams, John Quincy


My dear John
Philadelphia January 27 1793
Although your modesty would not inform Us, of your commencement as a Faneuil Hall Orator, it is impossible to conceal from the Public so important an Event, when there are 500 talkative noisy Witnesses of it, and accordingly it has come to me from an Eye and Ear Witness, as I suppose, your young Friend Breck.

I rejoice that you have taken the Unpopular Side of the Questions concerning Incorporation of the Town, and Dramatic Entertainments; not because I love Unpopularity or wish you to be unpopular; but because I believe the unpopular Side in these Instances to be right; and because it will Serve to keep you back in the political Career for some time and give you Leisure for study and Practice, in your Profession.
Menander I think was free enough for a Statesman, but Eccho has been full free for a Witt and a Droll.

Ere o’er the World had flown my mob-rais’d Fame
And George and Britain trembled at my name;
This State, then Province, pass’t with wise intent
An Act Stage Plays and such Things to prevent:
You’ll find it, Sirs, among the Laws Sky-blue
Made near that time, on brooms when Witches flew
That blessed Time, when Law kept wide awake
Proscrib’d the faithless, and made Quakers quake. &c

   
Yet in an Act, have Congress Said of late
That the Supreme Executive of State
Shall—What a Word to Governors to Use
By Men unworthy to unloose their shoes
Shall! I repeat the abusive term once more
That dreadful offspring of Usurping Power. &c

When Where, Ah! Where my son will these Things end? If ever Mortal had provocation to become a Party Man, and revenge his Wrongs upon his Ennemies, in their own Way, it is I.— but for the World, I would not.— You will never see me involving Massachusetts in the Perplexities that New York is in.— The Persecution against me, set on foot in Boston by the little Passions of little Minds, is the most unprovoked, the most destitute not only of Grounds but of even Pretexts that ever happened in this World. Yet Jealousy Envy and Terror haunt their frivolous souls like Spectres. so be it— This is Punishment enough to gratify all my Resentments— I would not feel the smart of the Sting of Envy as they do for all their Popularity and for as absolute a despotism over those with whom they are popular as they possess.
Boston Seems however to be breaking out with a Distemper worse than the small Pox. Anarchical Dinners and Anarchical Elections, will be worse than the Plague.

There are some alarming symptoms even in Congress: but I hope the French when they begin to build will assist us. hitherto they have only pulled down.
yous affectionately
J. A.
